Citation Nr: 1232363	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  09-27 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial compensable disability evaluation for the Veteran's bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran had certified active service from March 1956 to December 1959; from September 1962 to May 1974; and from June 1974 to December 1978.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Seattle, Washington, Regional Office (RO) which, in pertinent part, established service connection for bilateral hearing loss disability; assigned a noncompensable evaluation for that disability; and effectuated the award as of June 30, 2008.  In September 2011, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In April 2012, the Veteran submitted a Motion to Advance on the Docket.  In May 2012, the Board granted the Veteran's motion.  In May 2012, the Board remanded the Veteran's appeal to the RO for additional action.  

The Board has reviewed both the Veteran's physical claims file and his "Virtual VA" file so as to insure a total review of the evidence.  

In June 2011, the Veteran submitted an informal application to reopen his claim of entitlement to service connection for tinnitus and informal claims of entitlement to service connection for both prostate cancer and diabetes mellitus.  In May 2012, the Board referred the issues to the RO for appropriate action.  The issues have not yet been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them.  They are again referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).  



FINDING OF FACT

The Veteran's bilateral hearing loss disability has been objectively shown to be manifested by no more than Level II auditory acuity in the right ear and Level I auditory acuity in the left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for the Veteran's bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.159, 3.321, 3.326(a), 4.85, Diagnostic Code 6100 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a),  must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that the Department of Veterans Affairs (VA) will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The notice must be provided to a claimant before the initial unfavorable RO decision on a claim for VA benefits.  In reviewing the evaluation of the Veteran's bilateral hearing loss disability, the Board observes that VA issued several VCAA notices to the Veteran including a September 2008 notice which informed him of the evidence generally needed to support a claim of entitlement to service connection and the assignment of an evaluation and effective date for an initial award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claim.  The September 2008 VCAA notice was issued to the Veteran prior to the November 2008 rating decision from which the instant appeal arises.  

VA has secured or attempted to secure all relevant documentation to the extent possible.  The Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  The hearing transcript is of record.  The Veteran was afforded multiple audiological examinations for compensation purposes conducted for VA.  The examination reports are of record.  In May 2012, the Board remanded the Veteran's appeal so that he could be scheduled for an additional VA audiological examination.  The examination was conducted.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner noted reviewing the claims folder.  The examination report reflects that all relevant evaluation and tests were performed, and it addressed the functional effects caused by the Veteran's hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  In Martinak, the Court noted that even if the audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  The Veteran, as a lay person, is competent to submit evidence of how the hearing loss affects his everyday life.  He has not alleged any defect with the 2012 VA examination and, therefore, the Board finds that the examination report is adequate. 

As such, the Board finds that there has been substantial compliance with its remand instructions and additional remand is not required.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (noting that substantial rather than strict compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

All identified and available relevant VA and private documentation has been secured to the extent possible.  All relevant facts have been developed to the extent possible.  There remains no issue as to the substantial completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2011).  Any duty imposed on VA, including the duty to assist and to provide notification, has been met as set forth above.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In the circumstances of this case, additional efforts to notify or to assist the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  Consequently, the Board now turns to the merits of the Veteran's claim.  


II.  Historical Review

A November 2008 audiological evaluation conducted for VA states that the Veteran was diagnosed with bilateral sensorineural hearing loss disability secondary to his inservice noise exposure.  In November 2008, the RO established service connection for bilateral hearing loss disability; assigned a noncompensable evaluation for that disability; and effectuated the award as of June 30, 2008.  


III.  Evaluation 

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Disability evaluations for bilateral defective hearing range from noncompensable to 100 percent based on the degree of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  Specifically, "an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test."  The rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal auditory acuity to Level XI for profound deafness.  Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII. T he evaluations derived from the rating schedule are intended to make allowance for improvement by hearing aids.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).  In evaluating hearing loss, disability ratings on a schedular basis are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Exceptional patterns of hearing impairment are to be evaluated in accordance with the provisions of 38 C.F.R. § 4.86 (2011).  That regulation states that: 

  (a)  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  

  (b)  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  

At the November 2008 audiological evaluation conducted for VA, the Veteran exhibited pure tone thresholds, in decibels as follows:




HERTZ




1000
2000
3000
4000
RIGHT

25
35
35
60
LEFT

25
25
30
50

Speech audiometry revealed bilateral speech recognition ability of 96 percent.  The Veteran was diagnosed with bilateral sensorineural hearing loss disability.  The examiner commented that the Veteran's bilateral hearing loss disability did not affect his daily activities.  

In his February 2009 notice of disagreement, the Veteran advanced that he believed that his hearing loss was "greater than the VA has stated."  


A June 2009 audiological evaluation from the Doctors Clinic conveys that the Veteran exhibited pure tone thresholds, in decibels as follows:




HERTZ




1000
2000
3000
4000
RIGHT

50
50
55
65
LEFT

40
45
45
50

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear.   

In support of his claim, the Veteran submitted the report of a May 2010 audiological evaluation from the Bremerton, Washington, Naval Hospital. Unfortunately, the evaluation is not adequate for VA evaluation purposes as it utilized the Northwestern University Auditory Test No. 6 (NU-6) rather than the Maryland CNC speech recognition test.  The provisions of 38 C.F.R. § 4.85(a) (2011) direct that "an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test."   
 
At a June 2010 audiological evaluation conducted for VA, the Veteran complained of difficulty with conversations and communication. On audiological evaluation, the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

40
50
65
75
LEFT

35
35
35
50

Speech audiometry revealed bilateral speech recognition ability of 100 percent.  The examiner observed that:

The effect of the condition on the claimant's usual occupation is not affected.  The effect of the condition on the Veteran's daily activity is affected due to difficulty with communication.  

A December 2010 VA audiological evaluation notes the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

35
45
50
65
LEFT

30
35
40
45

No findings as to the Veteran's speech recognition ability were reported.  

In a May 2011 written statement, the accredited representative advanced that the Veteran's communication difficulty associated with his bilateral hearing loss disability represented functional impairment warranting assignment of a compensable evaluation.  

At the September 2011 hearing before the undersigned Veterans Law Judge sitting at the RO, the Veteran testified that his bilateral hearing loss disability impaired his ability to participate in conversations with other individuals and necessitated the use of hearing aids.  The Veteran's spouse testified that it was difficult to engage the Veteran in conversations due to his hearing loss disability.  

In support of his claim, the Veteran submitted the report of a September 2011 audiological evaluation from D. Raszler, Au.D., CCC-A.  Unfortunately, the private evaluation is not adequate for VA evaluation purposes as it utilized the NU-6 test rather than the Maryland CNC speech recognition test.  

At a June 2012 VA examination for compensation purposes, the Veteran complained of hearing loss disability and needing "hearing aids for daily communications."  On audiological evaluation, the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

35
40
50
65
LEFT

30
30
40
45

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  The examiner observed that the Veteran's bilateral hearing loss disability necessitated the use of hearing aids for daily communication and had no effect on his occupational activities.  

The Board has reviewed the probative evidence of record including the Veteran's testimony and written statements on appeal.  The Veteran's bilateral hearing loss disability has been objectively shown to be productive of no more than Level II auditory acuity in the right ear and Level I auditory acuity in the left ear.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).  The Veteran's bilateral hearing loss disability has not been shown to be manifested by an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86 (2011).  

The Veteran asserts that a compensable evaluation is warranted for his bilateral hearing loss disability as it is productive of significant impairment of his ability to follow conversations and necessitates the use of hearing aids.  While acknowledging that the Veteran's bilateral hearing loss disability is productive of significant auditory impairment, the Board observes that the clinical record reflects no more than Level II auditory acuity in the right ear and Level I auditory acuity in the left ear at any point after service connection was established.  Such findings do not support assignment of a compensable evaluation.  The Veteran's audiometric findings fall squarely within the criteria for a noncompensable evaluation under the provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100.  Therefore, the Board concludes that a compensable schedular evaluation is not warranted for the Veteran's bilateral hearing loss disability at any time during the pendency of this appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has also evaluated whether the Veteran's claim should be referred for consideration of his entitlement to an extra-schedular evaluation for his service-connected bilateral hearing loss disability under 38 C.F.R. § 3.321(b)(1) (2011).  The Court has clarified that there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular evaluation.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular evaluation.  Thun v. Peake, 22 Vet App 111 (2008).  

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular evaluation is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral hearing loss disability with the established criteria found in 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011) reflects that the diagnostic criteria reasonably describes the Veteran's disability level and symptomatology.  In other words, he does not have any symptoms from his service-connected bilateral hearing loss that are unusual or are different from those contemplated by the schedular criteria.  Indeed, the Veteran's complaints regard his difficulty hearing.  Although the Board recognizes the Veteran's complaints, and is mindful of his comments, the evidence simply does not show that his disability is unusual or exceptional.  Cf. Martinak.  The Board recognizes the Veteran's hearing difficulties, but finds that the rating criteria reasonably describe his disability level, which centers on his hearing impairment. 
Therefore, the Board has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2011) is not warranted.  Accordingly, an initial compensable evaluation for the Veteran's bilateral hearing loss disability is denied.  


ORDER

An initial compensable evaluation for the Veteran's bilateral hearing loss disability is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


